DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II (claims 9-13 and 16) in the reply filed on 04/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 1, 4, 6-13, 16, and 23-31 are pending; claims 1, 4, 6-8, and 23-31 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 9-13 and 16 are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the administration regimen detailed in the Specification (examples and description of figures) must be shown. Currently, the figure 3 contains a different administration regimen than the regimen detailed in the Specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 22-25, 27-28, 33, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04. 
The claims are drawn to a method for preventing and/or inhibiting tumor growth in a subject, the method comprising administering to the subject one or more doses of a composition comprising a plurality of exosomes generated from stem cells which have been modified to express a granulocyte-macrophage colony stimulating factor (GM-CSF) polypeptide, in an amount and via a route of administration sufficient to prevent and/or inhibit tumor growth in the subject. The administration may be subsequent to resection a primary tumor from the subject (which may be human). Further the method comprises treating the subject with at least one additional anti-cancer therapy, at a time prior to, concurrent with, subsequent to, or combinations thereof, the administering step.
The specification disclosed that vaccination with Exosomes Prepared from GM CSF- expressing embryonic stem cell (ESCs) prevented the outgrowth of an implanted lung adenocarcinoma. The vaccination regimen used is twice immunizations (at day 0 and 7) with HBSS (control), exosomes alone (ES-exo), or GM-CSF expressing exosomes (ES-exo/GM-CSF). Mice were then challenged with s.c. inoculation of LLC (day 14) and monitored for tumor outgrowth as a function of time. As shown in FIG. 3B, vaccination of mice with ES-exo/GM-CSF was 60% effective in preventing tumor outgrowth whereas all non-vaccinated control animals had developed palpable tumors by day 24 post-challenge. More importantly, those LLC tumors that did develop in exosome-GM-CSF vaccinated mice (n=8) were significantly smaller and tumor growth rate was greatly reduced compared to those developing in non-vaccinated control mice (n=20; FIG. 3C). In contrast, vaccination with control exosomes not expressing GM-CSF was completely ineffective in reducing tumor outgrowth ([0131]). The specification does not present a treatment or “prevention” (in the broad interpretation of the concept as detailed in the Specification) for other types of cancer or for metastatic disease in animals and humans.
The only method the Applicant is in possession of is a method of vaccination with Exosomes Prepared from GM CSF- expressing embryonic stem cell (ESCs) that prevented the outgrowth of an implanted lung adenocarcinoma in animals.
Other than this, the claims are based on  a theoretical hypothesis without any experimental backing and thus the invention would not be put in the possession of the public but only after the completion of this incompletely described research project. The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim's enablement is not equally conclusive of that claim's satisfactory written description"). The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).
Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
Considering the Specification as filed, one of skill in the art would conclude that Applicant was not in possession of the full scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9,13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross D. (WO2016149358 -from here on Ross) in view of Yaddanapudi et al.(Vaccination with embryonic stem cells protects against lung cancer: is a broad-spectrum prophylactic vaccine against cancer possible? PLoS ONE, 7, e42289, 2012; from hereon Yaddanapudi), and Mignot et al. (Prospects for exosomes in immunotherapy of cancer. J. Cell. Mol. Med. 10, 376-388, 2006- from here on Mignot et al.) (all cited by Applicant).
The claims are drawn to a method for preventing and/or inhibiting tumor growth in a subject, the method comprising administering to the subject one or more doses of a composition comprising a plurality of exosomes generated from stem cells which have been modified to express a granulocyte-macrophage colony stimulating factor (GM-CSF) polypeptide, in an amount and via a route of administration sufficient to prevent and/or inhibit tumor growth in the subject. Further the method comprises treating the subject with at least one additional anti-cancer therapy, at a time prior to, concurrent with, subsequent to, or combinations thereof, the administering step.
Ross teaches method of administering membrane-enclosed vesicles to a subject in order to provide a therapeutic benefit for various diseases and disorders, including cancer) ([002]). the method of treating a disease comprises administering a pharmaceutical composition comprising membrane enclosed vesicles and one or more pharmaceutical acceptable carriers and additional therapeutic agents ([009]).
Exosomes isolated from a human or non-human cell, or synthesized can also be modified as needed for a particular treatment and/or use. For example, biomolecules such as proteins or growth factors may be inserted (or removed) where desired (such inter alia, GM-CSF) ([044]). The treatment method may be complemented by using antineoplastic agents (chemotherapeutics or radiation therapy) ([018]).
Ross does not specifically teach the use of exosomes that express GM-CSF specifically. 
Yaddanapudi teaches a prophylactic lung cancer vaccine composed of allogeneic murine embryonic stem cells (ESC). Naïve C57BL/6 mice were vaccinated with ESC along with a source of granulocyte macrophage-colony stimulating factor (GM-CSF) in order to provide immunostimulatory adjuvant activity. Vaccinated mice were protected against subsequent challenge with implantable Lewis lung carcinoma (LLC). ESC-induced anti-tumor immunity was not due to a non-specific ‘‘allo-response’’ as vaccination with allogeneic murine embryonic fibroblasts did not protect against tumor outgrowth. Importantly, this vaccination strategy also suppressed the development of lung cancer induced by the combination of carcinogen administration and chronic pulmonary inflammation (abstract).
Initial studies attempted to assess the relative protective effect of ESC vaccine in the absence of any immunostimulatory adjuvants. Immunization of mice with irradiated ESC alone had no effect on the time of onset of Lewis lung carcinoma (LLC) tumor outgrowth but did result in a moderate decrease in initial tumor burden compared to tumors in non-immunized control mice. In order to enhance the effect of ESC vaccine by GM-CSF co-administration, the authors first attempted to over-express murine GM-CSF in the ES-D3 ES cell line using retroviral transduction. Due to difficulties in achieving appreciable GM-CSF expression using this approach - likely due to retroviral promoter element silencing in ESC, the reference stably over-expressed GM-CSF in STO fibroblasts which are commonly used as feeder layers for ES-D3 cells. GM-CSF retrovirally transduced STO fibroblasts express and secrete supra-physiologic amounts of the cytokine. Naïve C57BL/6 mice were immunized twice (days 0 and 14) with HBSS (control), irradiated ESC coadministered with STO fibroblasts expressing GM-CSF (ESC/STO-GM), or STO-GM cells alone. Seven days following the secondary immunization, mice were challenged with live LLC cells and monitored for tumor outgrowth as a function of time. Vaccination of mice with ESC/STO-GM was 70% effective in preventing tumor outgrowth whereas all nonvaccinated control animals had developed palpable tumors by day 24 post-challenge (p. 2; left column). The LLC tumors that did develop in ESC/STO-GM vaccinated mice (n =3) were significantly smaller and grew out at a much slower rate than those developing in non-vaccinated control mice (n= 10) (Fig. 1D). The vaccination strategy provides protection against the outgrowth of B16F0 melanoma cell-line grafts. other C57BL/6-derived tumors. ESC/STO-GM vaccinated mice were challenged with syngeneic B16F0 melanoma cell-line which originated from C57BL/6 mice and monitored tumor growth over time. As shown in Figure S2, ESC/STO-GM vaccination effectively reduced the size of melanoma tumors and also caused a significant delay in tumor outgrowh in comparison to control, non-vaccinated mice (p. 2; right column).

Mignot et al. expresses the current knowledge view in the art at filling time, that exosomes are produced by numerous cell types and can be defined by three major criteria: a size of 60–100 nm in diameter, a density of 1,13 to 1,21 g/dL in a sucrose gradient and an endocytic origin (enrichment in HSP 70, tetraspanins, Tsg101, Alix, MHC molecules). For immunologists, exosomes represent a cell free vaccine which may be a little bit easier to define, store and manipulate compared to a cell-based vaccine (p.386).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Ross and Yaddanapudi, in the light of Mignot and devise a method of treating lung cancer with a reasonable expectation of success. This is because Mignot indicated the desirability of the exosomal vaccines and  Ross used GM-CSF expressing exosomes for treating disease. Using the GM-CSF expressing exosomes of as indicated by Ross would constitute a n improvement of the methods of Yaddanapudi since the immunotherapeutic properties of the embryonal stem cells would be preserved in the exosomes and also the GM-CSF  would be encapsulated in the exosome and not needed to be provided exogenously.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647